PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/560,553
Filing Date: 4 Sep 2019
Appellant(s): Hornung et al.



__________________
Jay J. Hoette
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi (9496071) in view of Gundel (2012/0298395, Gundel '395).
Claims 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi in view of Gundel '395 as applied to claims 1 and 13 above, and further in view of Shimba et al. (4468435).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Nagahashi in view of Gundel '395 and Bopp et al. (9805844).

(2) Response to Argument
 	Appellant argues that the Office Action (OA) has failed to present sufficient rationale and that in Nagahashi, there would no need to add an adhesive layer to secure the shield to the insulator because Nagahashi's shield is already secured in place by the wrap.
 	Examiner would disagree because the OA does provide sufficient rationale, to secure the shield onto the insulator.  In Nagahashi, the shield (23) is wrapped around the insulator structure (26), as enclosing the insulator.  Adding an adhesive layer between the shield and the insulator would secure the shield onto the latter. Even if wrapping the shield around the insulator structure were considered as securing the shield onto the insulator structure, adding an adhesive layer therein would further secure the shield onto the insulator structure. Adding more adherence is a benefit.
 	Appellant argues that Nagahashi teaches away from adding the adhesive taught by Gundel.  Appellant states that adding an additional layer, namely the adhesive layer taught by Gundel, would increase the overall weight of the shield.
 	Examiner would disagree.  It has been held that “Teaching away” requires that a reference “criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 (Fed. Cir. 2012) (citing In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995).   Nagahashi does not teach away from adding an additional layer in the shield, see Nagahashi, Figures 6A-6C, the cable shield 23 comprising two to three layers.
 	Regarding the rejection of claims 10 and 21, appellant argues that nowhere does Shimba describe a comparison of the activation temperature of the adhesive or the heat deflection temperature of the insulation layer.  More specifically, nowhere does Shimba describe that the activation temperature of the adhesive is lower than the heat deflection temperature of the insulation layer.
 	Examiner would disagree.  Although Shimba does not explicitly use the terms "high activation" and "high heat deflection", Shimba does disclose that the adhesive 58 is provided on the insulation layer 55, wherein the adhesive is fused and embedded in the cells in the surface of the insulation layer, col. 25, lines 9-17.  Accordingly, the melting (or activation) temperature of the adhesive is lower than the melting (or heat deflection) temperature of the insulation layer.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHAU N NGUYEN/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                      {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.